Citation Nr: 9922696	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
dermatophytosis.

4.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

5.  Entitlement to an increased rating for deviated nasal 
septum, evaluated as 10 percent disabling from August 23, 
1995 to September 1, 1998.

6.  Entitlement to an increased rating for deviated nasal 
septum, evaluated as 0 percent disabling from September 1, 
1998, including the propriety of the reduction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971. 

By rating decision in November 1982, the Pittsburgh, 
Pennsylvania RO denied service connection for 
dermatophytosis.  The veteran was notified of that decision 
by letter the same month; however, he failed to file a timely 
appeal therefrom and that action became final. 

In July 1985, the veteran requested that the claim for 
entitlement to service connection for dermatophytosis be 
reopened.  By rating decision in November 1985, the RO again 
denied service connection for dermatophytosis.  The veteran 
was notified of that decision by letter dated in December 
1985; however, he failed to file a timely appeal therefrom 
and that action became final.

By rating decision in May 1994, the RO determined that no new 
and material evidence had been submitted to reopen a claim 
for entitlement to service connection for dermatophytosis.  
The veteran was notified of that decision by letter dated in 
July 1994; however, he failed to file a timely appeal 
therefrom and that action became final.

Recently, the veteran requested that the claim for 
entitlement to service connection for dermatophytosis be 
reopened.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision by the Pittsburgh, Pennsylvania RO that determined 
that no new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for 
dermatophytosis, denied service connection for a seizure 
disorder and PTSD, and denied increased (compensable) ratings 
for hemorrhoids and deviated nasal septum.  In February 1997, 
the rating for the veteran's deviated nasal septum was 
increased from 0 percent to 10 percent, effective from August 
23, 1995, and the appeal was continued.  The veteran was 
notified in March 1998 of the RO's proposal to reduce the 
rating for his deviated nasal septum to 0 percent.  In June 
1998, the rating for the veteran's deviated nasal septum was 
reduced from 10 percent to 0 percent, effective from 
September 1, 1998.

During a July 1996 personal hearing, the veteran raised the 
issue of entitlement to an increased rating for residuals of 
a nose injury, to include headaches.  Since this issue has 
not been developed for appellate review, and is not 
inextricably intertwined with the issue currently before the 
Board, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
seizure disorder is not accompanied by any medical evidence 
to support that allegation.

2.  The claim for entitlement to service connection for a 
seizure disorder is not plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for a seizure 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records, including a June 1971 separation 
examination, are negative for complaints or findings related 
to a seizure disorder.

VA examination and treatment reports dated from 1981 to 1985 
are negative for complaints or findings related to a seizure 
disorder.

The veteran filed a claim for service connection for a 
seizure disorder in August 1995.

VA outpatient treatment reports dated from 1990 to 1996 note 
that the veteran was seen on numerous occasions for various 
complaints, to include a seizure disorder.  An August 1994 
treatment record notes that the veteran was seen with 
complaints of back and neck pain.  He reported falling over a 
40-foot embankment.  Neurological examination was negative.  
A November 1994 treatment record notes that the veteran was 
seen after a motor vehicle accident secondary to a blackout 
spell.  The veteran indicated that this was at least the 
fifth such blackout since his original head injury in August.  
Magnetic resonance examination of the brain was normal.  
Diagnosis was possible seizure disorder.  A January 1995 
treatment record notes the veteran's history of blackouts; 
the last reported blackout was in November 1994.  The 
examiner stated that the veteran's blackout episodes were 
consistent with a seizure disorder.  The veteran was started 
on Dilantin and was told not to drive for at least six 
months.  The veteran was seen for various complaints in 1995 
and 1996; the veteran denied any seizure activity since 1994.

The veteran testified during a July 1996 personal hearing 
that he began experiencing "seizure disorder blackouts" 
while boxing during service.  He further testified that he 
received no treatment for these seizures during service.  He 
indicated that the seizures became worse after service, when 
he was injured at work in 1988.  The veteran stated that he 
has had no seizures since he began taking Dilantin in 1995.

Analysis

The veteran contends that he began experiencing blackouts 
while boxing during military service and that he has suffered 
from a seizure disorder thereafter.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110.  Notwithstanding the fact that seizure 
disorder was not manifested in service, service connection 
may be granted for specified chronic diseases, to include 
epileptic (seizure) disorders, if the chronic diseases was 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Moreover, regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claimant seeking benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a seizure disorder is not 
well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In the case at hand, no evidence has been submitted which 
tends to show that a seizure disorder was present in service.  
Although the veteran has suggested that there is a 
relationship between a seizure disorder and his military 
service, these assertions may not be considered probative 
evidence as to the etiology of any current disorder and are 
thus not competent medical evidence.  When the question 
involves matters that require special experience or special 
knowledge, as medical causation, lay evidence is not capable 
of providing a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

With the above in mind, the Board notes that the veteran's 
separation examination report records no complaints or 
findings related to a seizure disorder.  Furthermore, the 
1994 medical assessment, seizure disorder, has never been 
linked to the veteran's military service or to any injury 
therein.  Further, the veteran has provided no medical 
evidence of a seizure disorder within the one year statutory 
presumptive period following discharge from service.  The 
veteran has testified that his seizure disorder is related to 
service.  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  No competent medical evidence has been presented 
which tends to prove that the veteran has a seizure disorder 
that is related to service.


ORDER

Entitlement to service connection for a seizure disorder is 
denied.


REMAND

PTSD

The veteran contends that the RO erred when it failed to 
grant service connection for PTSD.  VA outpatient treatment 
records note that the veteran was seen in 1994 with 
complaints of flashbacks, nightmares, depression, and 
difficulty sleeping.  Diagnosis in March 1994 and June 1994 
was PTSD.  The evidence of record also indicates that the 
veteran underwent a VA psychiatric examination in September 
1995.  The VA examiner stated that the veteran "does not 
appear to meet the full range of symptoms required for the 
diagnosis of post traumatic stress disorder at this time."  
Diagnoses included adjustment disorder with mixed emotional 
features and PTSD features.  The VA examiner did not discuss 
the 1994 VA outpatient treatment records; in fact, it does 
not appear as though the VA examiner reviewed the veteran's 
medical records.

The statutory duty to assist includes the conduct of a 
contemporaneous and thorough medical examination, one which 
takes into account the records of prior treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
In this case, the veteran should be afforded a VA 
compensation examination to ascertain the nature of his 
psychiatric disorder.  Pursuant to 38 C.F.R. § 4.125, a 
diagnosis of PTSD must conform to the criteria of DSM-IV.  In 
the judgment of the Board, the veteran should undergo a VA 
examination to ascertain if there is a clear diagnosis of 
PTSD under DSM-IV.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Dermatophytosis

It is noted that the United States Court of Appeals for 
Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) set forth a test that required that, in order 
to reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  

In holding that the claim had not been reopened, the RO 
clearly relied on the Colvin test, noting in the December 
1995 rating action and the February 1996 statement of the 
case the following language:  

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.  There is no 
reasonable possibility that the new 
evidence submitted in connection with the 
current claim would change our previous 
decision.

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

In view of this recent decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claim 
for service connection for dermatophytosis must be remanded 
for a determination as to whether the evidence submitted by 
the veteran is "material" as defined under 38 C.F.R. 
§ 3.156(a) (1998) rather than under Colvin.  

Hemorrhoids

By rating action of November 1982, the RO granted service 
connection for hemorrhoids and assigned a 0 percent rating 
under Diagnostic Code 7336 of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  By rating action of 
November 1985, the RO granted a temporary total evaluation 
for hemorrhoids from July 22, 1985 to October 1, 1985.  The 
veteran now contends that an increased rating is warranted 
for his hemorrhoids.

The veteran's most recent VA compensation and pension 
examination for purposes of evaluating his service-connected 
hemorrhoids was conducted in September 1982.  The veteran 
testified during a July 1996 personal hearing that, 
essentially, his service-connected hemorrhoids are more 
disabling than currently evaluated.  A March 1997 VA 
treatment record notes that the veteran was seen with 
complaints of painful and itchy hemorrhoids.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  In addition, the Court has stated that where 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  As the veteran has contended 
that his present level of disability is more severe than when 
he was examined by VA in September 1982, an assessment of the 
present level of disability is needed.

Deviated Nasal Septum

The veteran contends essentially that he is entitled to a 
greater evaluation for his deviated nasal septum.  The Board 
notes that the schedular criteria by which deviated nasal 
septum is rated have been changed during the pendency of the 
veteran's appeal.  See 61 Fed. Reg. 46720 (Sept. 5, 1996) 
(effective Oct. 7, 1996).  Therefore, consideration of both 
old and new criteria should be accomplished, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and the criteria most 
favorable to the veteran's claim should be used.

Under the new schedular criteria, traumatic deviated septum 
with 50 percent obstruction of the nasal passages on both 
sides or complete obstruction on one side warrants a 10 
percent schedular evaluation.  38 C.F.R. § 4.97, Diagnostic 
Code 6502 (1998).

In light of the Court's guidelines provided in Karnas the 
Board is compelled to find that reexamination of the veteran 
is necessary in the present case to allow for proper 
assessment of the veteran's deviated nasal septum.

With regard to the revised criteria, the Board notes that in 
the case of Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
held that in view of the effective date rule contained in 
38 U.S.C. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, the Secretary's legal 
obligation to apply the effective date of revised regulations 
prevents the application, prior to that date, of the 
liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to the effective date of 
revised regulations, the Board could not apply the revised 
rating schedule to a claim.  The applicability of Rhodan 
should be considered in readjudicating these claims.  

The case is consequently REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers (VA and non-VA) 
who treated the veteran for his service- 
connected hemorrhoids and deviated nasal 
septum since 1997.  After obtaining all 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all previously unobtained 
medical records concerning treatment of 
the veteran's hemorrhoids and deviated 
nasal septum since 1997.  All records 
obtained should be associated with the 
claims folder.

2.  The veteran should be scheduled for a 
special VA rectal examination in order to 
ascertain the nature and severity of his 
service-connected hemorrhoids.  All 
indicated tests should be conducted.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review.

3.  The veteran should be scheduled for a 
special VA ear, nose and throat 
examination in order to ascertain the 
nature and severity of his service-
connected deviated nasal septum.  All 
indicated tests should be conducted.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review.

4.  The veteran should be scheduled for a 
special VA psychiatric examination.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  Such tests as the 
examiner deems necessary should be 
performed, to include psychological 
testing.  The examiner should take a 
complete history from the veteran.  If 
PTSD is diagnosed, the examiner must 
specify for the record the stressors that 
support a diagnosis of PTSD.  The 
clinical findings and reasons upon which 
the opinion is based should be clearly 
set forth.

5.  In the event that VA examination 
results in a diagnosis of PTSD, the RO 
should prepare a summary of the veteran's 
stressor(s) upon which the diagnosis of 
PTSD was made, which includes the unit(s) 
in which the veteran served in Vietnam, 
dates, places, and detailed descriptions 
of events.  This summary, and all 
associated documents including service 
personnel records, should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (formerly ESG).  They 
should then be requested to provide any 
information that might corroborate the 
veteran's alleged stressor(s).  All 
records obtained should be associated 
with the claims folder.

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  With 
regards to the veteran's claims involving 
his service-connected deviated nasal 
septum, the RO should specifically cite 
the new regulations and criteria, 
effective October 7, 1996.  The RO should 
also determine whether the prior 
regulations or the new regulations are 
most favorable to the veteran.  With 
regard to the issue of whether new and 
material evidence has been submitted 
sufficient to reopen the claim for 
entitlement to service connection for 
dermatophytosis, the RO should consider 
whether the evidence submitted by the 
veteran is "material" as defined under 
38 C.F.R. § 3.156(a) (1998), rather than 
under Colvin, as noted in Hodge.  If any 
claim continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given the 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

